MEMORANDUM OPINION


No. 04-07-00555-CR
 
Leon JONES,
Appellant

v.

The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CR-6347
Honorable Mary Roman, Judge Presiding

PER CURIAM

Sitting:	Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	September 26, 2007

DISMISSED
	On August 29, 2007, this court issued an order stating this appeal would be dismissed
pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right
of appeal was made part of the appellate record on or before September 28, 2007.  See Tex. R. App.
P. 25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.--San Antonio 2003,
order).  Appellant's counsel filed a response in which she states that she has reviewed the electronic
judicial record and "can find no right of appeal for Appellant;" counsel concedes that the appeal must
be dismissed.  In light of the record presented, we agree with appellant's counsel that Rule 25.2(d)
requires this court to dismiss this appeal.  Tex. R. App. P. 25.2(d).  The record does not contain a
certification that shows the defendant has the right of appeal; to the contrary, the trial court
certification in the record states "this criminal case is a plea-bargain case, and the defendant has NO
right of appeal."  The clerk's record contains a written plea bargain, and the punishment assessed did
not exceed the punishment recommended by the prosecutor and agreed to by the defendant;
therefore, the clerk's record supports the trial court's certification that defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  Accordingly, we dismiss the appeal.  See Tex. R. App. P.
25.2(d).
							PER CURIAM
DO NOT PUBLISH